Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-7, 9, 11-14, and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the differentiation between the “welded” areas and the “connection areas is unclear. The differentiation between “a plurality of ventilation openings” in line 4-5 and “at least one ventilation opening” in line 14 is also unclear. The differentiation between “a plurality of connection areas” in line 8 and “one or more of at least one connection area” in line 15 is also unclear, etc. Claim 1 recites numerous antecedent basis issues.
	Regarding claim 2 all of the “and/or” phrases render the metes and bounds of the claim indefinite. Claim 2 also recites antecedent basis issues.
	Claims 14 and 19 recite antecedent basis issues.
	Claim 16 recites similar issues as described for claim 1 above.
	Regarding claim 20, the differentiation between “channel” and “opening” is unclear.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-7, 9, 11-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daios GR 1004440 in view of Toye US 2015/0201565.

	Regarding claim 1, Daios teaches an elongated sheet configured to cover cultivated plants comprising: 
	a basic film of plastic (1 figure 3), 
	a ventilation area extending in a longitudinal sheet direction and having a plurality of ventilation openings in a central area of the basic film (2.1 etc. figure 3), and 
	a cover film of plastic, running in the longitudinal direction of the basic film, is applied to the ventilation area such that free spaces for an air exchange are formed (3.1 etc. figures 3-3D), wherein the cover film is welded to the basic film over a plurality of connection areas following one another in the longitudinal direction (4 figures 3-3D), 
	wherein the ventilation area comprises a plurality of neighboring ventilation sections arranged one behind the other in the longitudinal direction, wherein at least one ventilation section comprises at least one ventilation opening, wherein one or more of at least one connection area is arranged between neighboring ventilation sections, and one ventilation section is enclosed by at least two connection sections (figure 3-3D),
	but does not specify wherein at least one ventilation opening has two opposite corners lying along a line that is at least substantially orthogonal to the longitudinal sheet direction, wherein the at least one ventilation opening is substantially rhombus-shaped.
Toye; however, does teach teaches wherein at least one ventilation opening has two opposite corners lying along a line that is at least substantially orthogonal to the longitudinal sheet direction, (best shown in figure 10a where the ventilation openings are shown in a hexagon shape which comprises the recited corners);
Therefore, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a rhombus shape, in order to meet particular user design preferences; since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results; and furthermore applicant describes a variety of shape options so it is clear that the particular shape of the opening is not critical.

Regarding claim 2, the references teach the sheet according to claim 1, wherein Toye further teaches one or more of 
the two opposite corners are arranged such that the line connecting the opposite corners runs at least substantially in the cross direction and/or in that the line connecting the opposite corners encloses a first angle to the transverse direction of at most +/- 45°, and 
the opposite outer corners are arranged in such a way that the ventilation opening comprises, in relation to the respective immediately adjacent longitudinal edge of the basic film, no further corner or no further region which projects with respect to the respective outer corner and/or is aligned with the latter (as previously described as best understood by the Examiner).

Regarding claim 3, the references teach the sheet according to claim 1 wherein Toye further teaches the opposite corners are pointed (as previously shown) or rounded.

Regarding claim 4, the references teach the sheet according to claim 1 wherein Toye further teaches the at least one ventilation opening comprises a design which is elongated at least substantially in cross direction (wherein the previously shown hexagon shape is at least elongated to some degree in its cross direction).

Regarding claim 6, the references teach the sheet according to claim 1, but do not specify wherein the at least one ventilation opening has a maximum length of between 2 mm and 200 mm.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such dimensions, in order to meet particular user design preferences; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device; and furthermore applicant describes a variety of size options so it is clear that the particular size of the opening is not critical.

Regarding claim 7, the references teach the sheet according to claim 1, wherein Toye further teaches one corner of the two opposite corners has an angle of between 20° and 100° (best shown in figure 10a).

Regarding claim 9, the references teach the sheet according to claim 1, wherein Daios further teaches at least one of the plurality of connection areas are inclined, at least in some areas, with respect to a weld start point and a weld end point orthogonal to the longitudinal sheet direction, (figures 3 and 3D).

Regarding claim 11, the references teach the sheet according to claim 1, wherein Daios further teaches the at least one ventilation section comprises a plurality of 2 to 30 ventilation openings, at least substantially identically formed wherein the ventilation openings are arranged in rows running parallel to the longitudinal sheet direction (figure 3).

Regarding claim 12, the references teach the sheet according to claim 1, but do not specify wherein the basic film has a width of between 0.5 and 40 m, and/or the cover film has a width of at least between 10 cm and 2 m.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such dimensions, in order to meet particular user design preferences for specific plants; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device.

Regarding claim 13, the references teach the sheet according to claim 1, wherein Toye further teaches the sheet has a length of between 2 and 1000 m (at least paragraph 0022).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a size, in order to meet design requirements for a particular number of cultivated plants to cover, etc.

Regarding claim 14 the references teach the sheet according to claim 1, wherein the ventilation area extending in the longitudinal sheet direction and having a plurality of ventilation openings is provided in the central area of the basic film, wherein a plastic cover film extending in the longitudinal sheet direction of the basic film is applied to the ventilation area, forming free spaces for air exchange, and is firmly welded to the basic film over a plurality of connection areas following one another in the longitudinal sheet direction (see previous rejections), 
but do not specify wherein the sum of all the ventilation openings corresponds to at least 1 %, of the total area of the basic film.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such dimensions, in order to meet particular user design preferences for specific plants; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device.

Regarding claim 16, the references teach a sheet configured to cover cultivated plants comprising: a plastic film; a cover film of plastic, running in a longitudinal direction of the plastic film, is applied to a ventilation area such that free spaces for an air exchange are formed, wherein the cover film is welded to the plastic film over a plurality of connection areas following one another in the longitudinal direction, wherein the ventilation area that extends in a longitudinal direction, the ventilation area having a plurality of ventilation openings, wherein at least one ventilation opening has two opposite corners that lie along a line that is at least substantially orthogonal to a length of the sheet, wherein the at least one ventilation opening is substantially rhombus-shaped, wherein the ventilation area comprises a plurality of neighboring ventilation sections arranged one behind the other in the longitudinal direction, wherein at least one ventilation section comprises at least one ventilation opening, wherein one or more of: at least one connection area is arranged between neighboring ventilation sections, and one ventilation section is enclosed by at least two connection sections (see previous rejections).

Regarding claim 17, the references teach the sheet of claim 16, wherein the ventilation area is in a central area of the plastic film (see previous rejections).

Regarding claim 18, the references teach the sheet of claim 16, wherein the corners are pointed or rounded (see previous rejections).

Regarding claim 19, the references teach the sheet of claim 16, wherein a group of the plurality of the ventilation openings are separated from another group of the plurality of ventilation openings by a seam of weld that fastens the plastic film to a cover sheet (see previous rejections).

Regarding claim 20, the references teach the sheet of claim 19, wherein Daios further teaches further comprising a ventilation channel between the group and the another group of the plurality of the ventilation openings (figure 3).

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.
The arguments directed towards Toye are moot in light of the claim amendments presenting updated rejections above in light of Daios in combination with Toye.
Applicant’s argument that a rhombus-shaped opening would not have been obvious in view of the hexagon shape taught by Toye is not convincing. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, applicant has not argued the criticality of the rhombus shape, especially in light of applicant’s figures 13-24 showing a variety of shapes (including non-rhombus) as obvious and supporting the point that a rhombus shape is not critical. Furthermore, applicant’s paragraph 0025 again describes the rhombus shape as merely “preferable.” This is not convincing in arguing the rhombus shape being critical, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644